Citation Nr: 1454939	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 23, 2014 at Shands Jacksonville Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which denied the Veteran's claim on the basis that he sought treatment outside of VA for nonemergent care.


FINDINGS OF FACT

1. The Veteran has permanent and total disability from service-connected asbestosis.  

2. On January 23, 2014, the Veteran received private care at Shands Jacksonville Medical Center for a nonservice-connected disability (e.g., right knee pain); this was not previously authorized by VA.

3. The totality of the evidence reveals that the Veteran's private care on January 23, 2014, was not rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

4. The totality of the evidence reveals that during the Veteran's private care on January 23, 2014, VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred on January 23, 2014 at Shands Jacksonville.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.53, 17.120(b) - (c), 17.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the case file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a June 2014 VCAA letter sent from the VAMC to the Veteran.  This letter satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his medical expense reimbursement claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, in a VA Fact Sheet enclosed with the VCAA letter, the Veteran was correctly advised of the prudent layperson definition of emergency care that applies in the present case.  

Moreover, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses in the instant case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, in response to the initial March 2014 decision letter, the Veteran made arguments as to why his visit to Shands was emergent in nature in his April 2014 Notice of Disagreement (NOD).  Also in the NOD, the Veteran requested an explanation as to what constituted an "emergency" - the basis for the denial of his claim.  In response, the Statement of the Case (SOC) issued in June 2014 addressed the Veteran's question and explained why the his condition was nonemergent and that there were VA facilities feasibly available.  Additional arguments were made through the Veteran's representative by way of a July 2014 statement.  

Although it appears likely that the Veteran received the VCAA letter and the June 2014 at the same time, there is no prejudice shown, as the Veteran has clearly demonstrated that he is aware of the criteria necessary to substantiate his unauthorized medical expenses claim.  In fact, in the July 2014 representative statement, the regulatory language for what constitutes emergency care under the prudent layperson standard, as well as some of the regulatory language for "feasible availability" of VA facilities, was included by the Veteran's representative.  Thus, no harm or prejudice has resulted to the Veteran.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Accordingly, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006). 

The Board concludes that there is no prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (An error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

The Board also finds that the duty to assist has been met.  See 38 U.S.C.A. § 5103A.  All pertinent private hospitalization records were submitted or obtained, and the VAMC secured VA treatment records.  The Veteran has also submitted personal statements and representative argument. There is no indication from the records or the Veteran and his representative that there is any outstanding evidence pertinent to the issue being decided herein.  Thus, the Board is satisfied that the duty to assist has been met. 

Governing Laws and Analysis

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  The issue of prior authorization is not applicable here; application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is unwarranted.

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  

In this case, the Veteran has a permanent and total service-connected disability, thus warranting consideration under 38 U.S.C.A. § 1728.  Also, in other circumstances, to include, if the Veteran is not eligible under 38 U.S.C.A. § 1728, consideration under 38 U.S.C.A. § 1725 is warranted.  In this case, the Board notes that the March 2014 decision letter initially denied the claim under 38 U.S.C.A. § 1725.  In any event, the outcome of this decision would be no different under either statute because the definition of what constitutes "emergency treatment" - the material issue at hand - is now the same under either 38 U.S.C.A. § 1725 or § 1728.  That is, both 38 U.S.C.A. § 1725 and § 1728 define "emergency treatment" under the more liberal "prudent layperson standard."  Thus, a full discussion of the other criteria under 38 U.S.C.A. § 1725 would be inconsequential.

Under the amended version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability (with one exception).  However, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating: 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728.  All three elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

With regard to the issue of what constitutes a "medical emergency," under the prudent layperson standard, emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) must be rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

The Court has also held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

With regard to the issue of feasible availability, under 38 C.F.R. § 17.120(c), pertaining to service-connected disabilities, payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

With regard to the issue of feasible availability, although pertaining to nonservice-connected disabilities, 38 C.F.R. § 17.1002(c) also provides further guidance.  Under 38 C.F.R. § 17.1002(c), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

With regard to the issue of feasible availability, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issues in the present case are the following: (1) whether the January 23, 2014 private care at Shands Jacksonville was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available on January 23, 2014, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c); 38 C.F.R. §§ 17.53, 17.120(b), (c).  Simply stated, in the present case, the claim would be allowed if the Board concludes a "medical emergency" existed and a VA facility was not feasibly available on January 23, 2014, under applicable VA law and regulations.  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was ambulatory and left on his own accord.  See 38 C.F.R. §§ 17.53, 17.121. 

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on January 23, 2014 under the amended version of 38 U.S.C.A. § 1728 are not met (as mentioned above, the result would be the same under 38 U.S.C.A. § 1725).  In this regard, the evidence of record establishes that no medical emergency existed and that VA facilities were feasibly available at that time. 

On January 23, 2014, the Veteran presented himself at Shands Jacksonville with aching right knee pain, which he had experienced for one week in duration since changing a tire at home while being down on his knees.  He had pain in the back of his knee and his hamstring area was "cramping."  He stated that cramps got better with walking.  He denied any swelling, redness, erythema, fevers, chills, shortness of breath, abdominal pain, or other symptoms.  It was noted that the injury mechanism was compression.  The pain level was reported to be at 5 out of 10 and mild, though the pain has been constant since onset.  There was no numbness, no inability to bear weigh, no loss of motion, no muscle weakness, and no tingling.  No foreign bodies were present and the Veteran tired nothing for the symptoms.  Upon physical examination, the Veteran's systems were found to be normal for the most part.  For instance, he was in no respiratory distress and had a regular, normal heart rate/sounds.  The musculoskeletal system exhibited normal range of motion, no edema.  The right knee was noted to be mildly tender diffusely, but had full range of motion.  Strength and sensation was intact; no swelling, erythema, or signs of trauma.  Right hamstring was nontender to palpation, no signs of trauma.  The right leg in general was noted to have no swelling or erythema.  The Veteran was noted to be ambulatory without difficulties and had a steady appropriate gait.  X-ray studies of the right knee revealed minimal degenerative changes and suprapatellar joint effusion.  The physician's re-evaluation noted that the Veteran felt better with ambulation; no significant examination findings.  He was discharged for home with instructions to follow-up with his primary care physician.  The Veteran was stable and vitals were within normal limits at the time of discharge.

The record also reveals that the Veteran presented himself to the VA medical facility in Jacksonville approximately 5 days later.  He complained of right leg pain and reported that his pain was 7 out of 10 in severity, sharp, stabbing; it increased with ambulation and radiated to the inner thigh.  He ambulated with a slight limp, his upper right thigh was swollen, warm to touch.  A vascular ultrasound was performed of his right lower leg and there was no evidence of deep vein thrombosis.  

After a review of the evidence, lay and medical, the Board finds that with respect to the January 23, 2014 visit to Shands Jacksonville, a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Board has weighed the Veteran's assertions on his behalf, but finds the contemporaneous medical records to be more probative because they were more contemporaneous and were made for treatment purposes.  The evidence shows that on January 23, 2014, the Veteran did not have acute symptoms of sufficient severity, including severe pain, such that a prudent layperson such as the Veteran who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Although the Veteran stated that he believed that he was experiencing a blood clot in his right leg (see April 2014 NOD), the probative evidence of record supports the finding that a prudent layperson would not have believed that duration of knee pain for one week due to a compression injury would be a life-threatening emergency requiring immediate medical attention, particularly given the Veteran's exhibited symptomatology on January 23, 2014.  In fact, the Shands Jacksonville treatment record shows that the Veteran's right knee was mildly tender and that he would ambulate without difficulties and had a steady, appropriate gait.  His pain was 5 out of 10 in severity and noted to be "mild."  His other bodily systems were within normal limits that day.  Furthermore, he was able to present himself to the VA medical facility in Jacksonville approximately 5 days later.  

Although the Shands Jacksonville report indicates a "Yes - Severe Pain/Acute Onset of Symptoms" to the question "[i]s this an Emergent Medical Condition" the Board notes that the standard contemplated by the relevant statute as to what constitutes a "medical emergency" is based a different standard based upon what a prudent layperson would have considered to have been life threatening.  This notation is not determinative of that legal question.

The Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  In short, the totality of the evidence establishes that a medical emergency did not exist on January 23, 2014.  It is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b). 

Because the facts do not meet the "medical emergency" requirement for emergency treatment under 38 U.S.C.A. § 1728(c), reimbursement is prohibited.  The Board need not address other criteria such as the "feasible availability" of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544. 

In any event, under VA regulation, 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Under 38 C.F.R. § 17.120(c), in determining feasible availability of VA facilities, the Board must also consider whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

As to the relative distance of the travel involved, the Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  In this respect, the Board takes judicial notice that the nearest VA Clinic from the Veteran's home was the Jacksonville VA Outpatient Clinic, approximately less than 5 miles away.  Shands Jacksonville is approximately a similar distance away.  VA Medical Centers in Gainesville and Lake City are approximately 76 and 64 miles away, respectively, from the Veteran's home.  The Veteran's medical condition was not severe enough that he could not have visited the Jacksonville clinic or the Gainesville or Lake City Medical Centers, which could have handled the Veteran's right knee condition.  The distance to the VA Medical Centers is not significant in light of the fact that when the Veteran presented at Shands Jacksonville, he was ambulatory without difficulties with a steady appropriate gait.  An attempt to use VA facilities beforehand would have been considered reasonable by a prudent layperson.  See 38 C.F.R. §§ 17.120(c), 17.1002(c).  

In sum, the Board concludes that the Veteran's private care on January 23, 2014 at Shands Jacksonville was not rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  In addition, the VA Clinics in Gainesville and Lake City, Florida were "feasibly available."  See 38 U.S.C.A. § 1728(c); 38 C.F.R. §§ 17.53, 17.120(b), (c). 

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred on January 23, 2014 at Shands Jacksonville Medical Center, and the claim is denied.  38 U.S.C.A. §§ 1728, 5107.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred on January 23, 2014 at Shands Jacksonville Medical Center, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


